Citation Nr: 1800142	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  17-16 688	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to November 5, 2015 for the 100 percent evaluation of bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from March 1943 to December 1945. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2016 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1943 to December 1945.  

2.  On September 26, 2017 and November 30, 2017 prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JENNIFER HWA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


